Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose an illuminating device with:
a base frame comprising a bottom wall, and sidewalls standing along sides of the bottom wall
 a lightguide plate inside the base frame and comprising a curved emitting surface and an incidence surface opposed to one of the sidewalls
 a plurality of light sources which are mounted on a printed circuit board and emit light to the incidence surface
bottom wall is flat, PCB has a second edge is closer to the bottom wall than the first edge and is flat along the bottom wall, and a first distance between the first edge and the second edge in a center of the printed circuit board in a long side direction is different from a second distance between the first edge and the second edge in an edge of the printed circuit board in the long side direction.
As for claim 13, the prior art fails to teach or disclose an illuminating device comprising: 
a lightguide plate comprising a curved emitting surface, and an incidence surface comprising a side edge curved along the emitting surface
a plurality of light sources which are mounted on a printed circuit board and emit light to the incidence surface, each of the light sources comprises a light-emitting center, a pair of connection terminals connected to the printed circuit board, and a central axis extending through the connection terminals and the light-emitting center, and an extending direction of the central axis of one of the light sources is different from an extending direction of the side edge.
The closest prior art found was Kim which teaches a curved light guide, a printed circuit board facing a light entry side, that is also curved, an a plurality of LEDs emitting light into the incident face; however, Kim fails to teach or render obvious, in claim 1, the PCB has a second edge is closer to the bottom wall than the first edge and is flat along the bottom wall, and a first distance between the first edge and the second edge in a center of the printed circuit board in a long side direction is different from a second distance between the first edge and the second edge in an edge of the printed circuit board in the long side direction. With respect to claim 13, Kim fails to teach a central axis extending through the connection terminals and the light-emitting center, and an extending direction of the central axis of one of the light sources is different from an extending direction of the side edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LEE ‘564, HSIAO ‘506, and AN ‘736 disclose relevant, curved backlights with side-emitting LEDs that emit light into a curved light guide plate similarly to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875